Citation Nr: 0519210	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  03-07 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), secondary to sexual assault 

2.  Entitlement to an increased disability rating for 
bilateral hearing loss, which is currently rated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1943 to 
April 1946.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The veteran did not serve in combat during service.

2.  The record contains no credible corroborating evidence 
that the veteran's claimed in-service stressors occurred.

3.  The veteran's service-connected bilateral hearing loss is 
currently manifested by a puretone threshold average of 71 
decibels in the right ear and 71 decibels in the left ear, 
with speech recognition ability of 96 percent for the right 
ear and 94 percent for the left ear; this equates to level II 
hearing impairment, bilaterally.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).

2.  The criteria for a rating in excess of 40 percent for 
bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, 
Diagnostic Code 6100 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regarding the Veterans Claims Assistance Act (VCAA), of 
record is a September 2001 letter that notified the veteran 
of any information and evidence needed to substantiate and 
complete the claims for service connection.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The letter provided the 
substantive standard to validate that type of claim.  
Additionally, VA indicated which portion of that information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  The letter also 
advised the veteran to submit "any additional information or 
evidence" pertinent to his claims.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; a report from 
SW ENT Consultants; VA treatment records; and a VA 
examination reports dated in January 2002, February 2002 and 
July 2004.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

I. Factual Background

PTSD

The veteran served on active duty from September 1943 to 
April 1946.  The veteran's VA Form DD214 reveals military 
occupational specialty as medical aidman.  His separation 
qualification record describes his duties as being in 
hospitals overseas and abroad troop transport administered 
first aid treatment; treated minor injuries; made and applied 
arm and leg splints; lifted patients onto litter and loaded 
into ambulances and hospital trains; and preformed routine 
duties in the care and treatment of patients.  He also made 
beds; washed and cleaned equipment and floors; and assisted 
in sterilizing instruments.  Personnel records do not show 
that the veteran was awarded any combat decoration or combat 
citation.  Service medical records are negative for 
complaints or treatment of PTSD or of any psychiatric 
disorder.

The veteran first submitted his claim of entitlement to 
service connection for PTSD in April 1997.  He submitted that 
it was due to sexual abuse/trauma in 1944 while stationed in 
San Antonio.  Service connection was denied by means of a 
September 1997 rating decision because there was no 
supporting evidence of the in-service sexual trauma to 
substantiate the veteran's claim.  The veteran did not submit 
a notice of disagreement with the September 1997 rating 
action.

The veteran resubmitted his claim of entitlement to service 
connection for PTSD in July 2001.  The veteran related his 
PTSD as due to having handled wounded/dead soldiers while 
performing his duties as a medical aidman.  Additionally, he 
reported that he was abused sexually while stationed in San 
Antonio.  He stated that he had never reported the assault 
and he was unable to forget it.   In November 2001, the RO 
held that new and material evidence adequate to reopen the 
claim for service connection for PTSD had not been submitted.  

Post-service VA treatment records reveal a diagnosis and 
treatment for PTSD, sexual abuse of adult, beginning in 
August 2001, by LCSW Charles A. Fischer.  In November 2001, 
the veteran reported subjective complaints of intrusive and 
invasive thoughts related to the sexual trauma.  

The veteran submitted an October 2001 statement that 
described his sexual assault.  He reported that around April 
1944 he was stationed in San Antonio when he encountered a 
corporal and a civilian off base at a bar.  They left the bar 
in search of a "private place to meet some girls" and took 
a bus to the outskirts of town.   They ended up having some 
more drinks, but there were no women available that night.  
The three of them walked out and headed towards the river 
area, wherein the corporal began choking the veteran and 
pulling down his pants.  The veteran related being sexually 
assaulted by both the corporal and the civilian.  After the 
assault, they walked the veteran away from the river and the 
veteran returned to camp by bus.  The veteran submitted that 
he did not report the incident and he stayed in the barracks 
for four days.  

The veteran was scheduled for a January 2002 VA examination.  
The veteran's subjective complaints included nightmares of a 
man in San Antonio and of people with no arms and no legs.  
Mental status examination revealed slight evidence of some 
impairment of thought process, the veteran talked incessantly 
and at times it was difficult to keep him on track.  The 
veteran denied delusions but reported auditory and visual 
hallucinations.  He reported having passive suicidal 
ideations but denied homicidal ideation.  He was fully 
oriented in all spheres.  There was no evidence of obsessive 
or ritualistic behavior; panic attacks; or impaired impulse 
control.  The veteran's mood was depressed, with dysphoric 
effect.  The examiner held that although the veteran was 
positive for military sexual trauma, he did not meet the full 
DSM-IV criteria to be diagnosed as having PTSD.  The veteran 
did not  report any cluster C or D symptoms.  The examiner 
also added that the veteran could have a history of PTSD and 
could have been experiencing some residuals.  The veteran was 
also diagnosed as having dementia.

In July 2002, the RO revisited the matter and denied service 
connection for PTSD (secondary to sexual assault).  The 
veteran submitted a timely notice of disagreement and 
perfected his appeal in January 2003.  In his VA Form 9 the 
veteran contended that his PTSD was due to his exposure to 
injured servicemen and his sexual assault while in service. 

The veteran also described some additional stressors in 
February 2003.  He described an incident where he was put in 
jail, because the sergeant he was with pulled a fire alarm.  
Additionally, he stated that while transporting mental 
patients, he had to remain prepared and guarded because some 
of the patients were violent.  He reported that in the summer 
of 1944, while in South Hampton, England, he had to tend to 
those injured by B2 rocket bombings.  He noted that he also 
hit a Captain on the side of the face with a coffee pot when 
he was questioned about providing salt and sugar to injured 
servicemen.   He indicated that in a separate incident, he 
was assigned to laundry duty for acquiring and wearing an 
officer's shirt with the insignia of a lieutenant.  He 
contended that while stationed in Japan he borrowed MP 
armbands and wore them in the "Off Limit Area" and visited 
a geisha house.  He stated that while he was there, one of 
the women kept shouting MPs and gave him all the money she 
had.  The veteran recalled that he continued to have 
nightmares in service and that he had not slept with his wife 
for 18 years because of the trauma and sleep disorder.  

During his June 2004 regional office hearing the veteran also 
testified that on one occasion, while he was on shift on a 
troop ship, someone died and all that was done was that he 
was covered with a sheet and placed in the wash room.  The 
veteran also testified that he never told anyone about the 
sexual assault.  

Bilateral Hearing Loss

The veteran first submitted his claim for service connection 
for bilateral hearing loss in September 1996.  By means of a 
January 1997 rating decision service connection was denied 
for bilateral hearing loss.  The veteran did not present a 
notice of disagreement with the rating action.  

The veteran reopened his claim of entitlement to service 
connection for a right ear condition in July 2001.  

On the authorized audiological evaluation in February 2002, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
60
80
80
75
LEFT
----
45
65
70
70

Average puretone thresholds were 74 in the right ear and 63 
in the left ear. Speech audiometry revealed speech 
recognition ability of 46 percent in the right ear and of 64 
percent in the left ear.  

Following the aforementioned examination, service connection 
was granted for bilateral hearing loss, with an evaluation of 
40 percent, effective July 23, 2001.  The veteran submitted a 
timely notice of disagreement and perfected his appeal in 
January 2003.

The veteran submitted for an additional authorized 
audiological evaluation in July 2004.  Puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
70
75
70
70
LEFT
----
60
70
75
80

Average puretone thresholds were 71 in the right ear and 71 
in the left ear. Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 94 
percent in the left ear.  

In a February 2005 statement, the veteran contended that he 
was entitled to a higher disability rating for his service-
connected bilateral hearing loss because it affected his 
daily contact with doctors and in understanding instructions.


II.  Analysis

PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Continuity of symptomatology is required 
where a condition noted during service is not shown to be 
chronic.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Furthermore, service connection may be granted 
for a disease diagnosed after service discharge when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Effective March 7, 2002, during the pendency of the veteran's 
claim of service connection for PTSD, 38 C.F.R. § 3.304(f) 
was revised to read as follows:

Post-traumatic stress disorder.  Service connection 
for post-traumatic stress disorder requires medical 
evidence diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in- service stressor; and credible 
supporting evidence that the claimed in-service 
stressor occurred.  Although service connection may 
be established based on other in-service stressors, 
the following provisions apply for specified in-
service stressors as set forth below:  

(1)	If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence 
of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is 
consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  
(2)	If the evidence establishes that the veteran 
was a prisoner-of-war under the provisions of Sec. 
3.1(y) of this part and the claimed stressor is 
related to that prisoner-of-war experience, in the 
absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, 
or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  
(3)	If a post-traumatic stress disorder claim is 
based on in-service personal assault, evidence 
from sources other than the veteran's service 
records may corroborate the veteran's account of 
the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family 
members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant 
evidence that may be found in these sources.  
Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are 
not limited to: a request for a transfer to 
another military duty assignment; deterioration in 
work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-
traumatic stress disorder claim that is based on 
in- service personal assault without first 
advising the claimant that evidence from sources 
other than the veteran's service records or 
evidence of behavior changes may constitute 
credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential 
sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate 
medical or mental health professional for an 
opinion as to whether it indicates that a personal 
assault occurred.

Inasmuch as the revision to 38 C.F.R. § 3.304(f) was not 
substantive except as to cases involving personal assault, 
and other changes were made merely to improve the 
organization of the subsection, the veteran will not be 
prejudiced by consideration of the revised version of the 
regulation.

As noted, where VA determines that the veteran did not engage 
in combat, the veteran's lay testimony, by itself, will not 
be sufficient to establish the alleged stressor.  Instead, 
the record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records which are available must 
support and not contradict the veteran's lay testimony 
concerning the noncombat stressors.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  In this regard, VA "is not required 
to accept doctors' opinions that are based upon the 
appellant's recitation of medical history."  Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether the veteran was 
engaged in combat with the enemy.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f).

Where the veteran did not engage in combat with the enemy, 
the Court has held that credible supporting evidence means 
that the veteran's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor; 
nor can credible supporting evidence of the actual occurrence 
of an in-service stressor consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389 
(1996).

In other words, if the veteran's claimed stressor is not 
combat-related, uncorroborated testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Rather, the record must contain service records or 
other credible supporting evidence to the her testimony as to 
the occurrence of the claimed stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 
(1994); 38 C.F.R. § 3.304(f) (2004).

VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination whether evidence establishes that a veteran 
engaged in combat with the enemy is resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VA O.G.C. Prec. Op. No. 12-99, 65 
Fed. Reg. 6,256-58 (2000).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Applying the facts in this case to the criteria set forth 
above, the Board finds that service connection for PTSD must 
be denied.  As noted, service connection for PTSD requires 
medical evidence of a diagnosis of PTSD; a link between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The evidence required to 
support the occurrence of an in-service stressor varies 
depending on whether the veteran was engaged in combat with 
the enemy.  

In a claim of entitlement to service connection for PTSD, the 
first consideration is whether the veteran was engaged in 
combat.  After carefully reviewing all pertinent evidence in 
this case, the Board finds that the veteran did not engage in 
combat with the enemy.  First, service department records 
show that the veteran did not have a combat-related military 
occupational specialty, nor did he receive any military 
citation indicative of combat service, such as the Purple 
Heart Medal or Combat Infantryman Badge.  The veteran served 
as a medical aidman.  In short, the record contains no 
indication that the veteran participated in any event 
constituting an actual fight or encounter with a military 
foe, hostile unit or instrumentality.  Considering the 
veteran's duty assignment in Vietnam and the absence of 
awards or decorations indicating combat exposure, the Board 
finds that the veteran did not engage in combat.  VA O.G.C. 
Prec. Op. No. 12-99, 65 Fed. Reg. 6,256-58 (2000) (defining 
"engaged in combat with the enemy," as used in 38 U.S.C.A. 
§ 1154(b)).  For the foregoing reasons, the Board finds that 
the record shows that the veteran did not engage in combat 
during service.  

Where, as here, the record does not establish that the 
claimant "engaged in combat with the enemy," the veteran's 
assertions of in-service stressors, standing alone, cannot as 
a matter of law provide evidence to establish an event 
claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  Furthermore, as a matter of law, 
"credible supporting evidence that the claimed in[-]service 
event actually occurred" cannot be provided by medical 
opinion based on post-service examination.  Moreau v. Brown, 
9 Vet. App. 389, 394-96 (1996).  Rather, the burden is on the 
claimant to provide "credible supporting evidence from any 
source" that the event alleged as the stressor in service 
occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  
Consequently, because the veteran's reported stressors are 
not combat related, his testimony, by itself, will not be 
sufficient to establish the alleged stressors.  Accordingly, 
the Board must determine whether service records or other 
independent credible evidence corroborate the alleged 
stressors.

In this case, as set forth above, the veteran has reported 
various stressors over the course of his appeal, in 
particular being sexually assaulted.  Questions of the 
veteran's credibility notwithstanding, the Board finds that 
the record contains no credible supporting evidence that this 
claimed stressors actually occurred.  As noted, the veteran 
has failed to provide sufficient detail to allow VA to 
conduct additional evidentiary development in an attempt to 
corroborate his claimed stressors.  For the foregoing 
reasons, the Board is unable to find as a factual matter that 
the veteran's alleged stressors ever actually occurred.

Additionally, the Board notes that there are conflicting 
opinions of record of whether the veteran is currently 
diagnosed as having PTSD.   The January 2002 VA examiner 
concluded that the veteran was positive for military sexual 
trauma; however, he did not meet the full DSM-IV criteria to 
be diagnosed as having PTSD.  The Board is aware that several 
VA clinicians have diagnosed PTSD.  These diagnoses of PTSD 
were based wholly on alleged stressor of being sexually 
assaulted while in service.  This alleged stressor, however, 
has not been corroborated.

In sum, the Board finds that the veteran did not have combat 
duty and his alleged in-service stressors relating to 
anecdotal incidents have not been corroborated by official 
records, buddy statements, or any other supportive evidence.  
He has not produced any witness who can corroborate his 
testimony.  Furthermore, the veteran's lack of detail about 
the alleged incidents make it impossible for them to be 
verified by the U.S. Armed Services Center for Research of 
Unit Records.  The veteran's diagnosis of PTSD, first shown 
many years after service, has not been attributed to a 
corroborated in-service stressor.  Accordingly, service 
connection for PTSD must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case and the claim for service connection for 
PTSD must be denied.  Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  For all the foregoing reasons, the claim for 
service connection for PTSD must be denied.  

Bilateral Hearing Loss

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities. 
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In cases, however, in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state- 
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone 
audiometric test.  Examinations will be conducted without the 
use of hearing aids.  38 C.F.R.      § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometric 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R.              
§ 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R.         
§ 4.85(e).

Additionally, an alternate rating table may be used for 
"unusual patterns of hearing impairment," including cases 
where the pure tone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 
decibels or more, or where the pure tone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  38 C.F.R. § 4.86.  Neither pattern, however, has 
been shown in this case.

A VA audiological examination conducted in February 2002, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
60
80
80
75
LEFT
----
45
65
70
70

Average puretone thresholds were 74 in the right ear and 63 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 46 percent in the right ear and of 64 
percent in the left ear.  

In applying 38 C.F.R. § 4.85, Table VI, the findings above 
are consistent with Level IX hearing in the right ear and 
Level VI hearing in the left ear.  A 40 percent disability 
rating is assigned for hearing loss when hearing acuity is 
Level IX for the poorer ear and Level VI for the better ear.  
38 C.F.R. § 4.85, 4.87, Diagnostic Code 6100.

The veteran submitted for an additional authorized 
audiological evaluation in July 2004, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
70
75
70
70
LEFT
----
60
70
75
80

Average puretone thresholds were 71 in the right ear and 71 
in the left ear. Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 94 
percent in the left ear.  

In applying 38 C.F.R. § 4.85, Table VI, the findings above 
are consistent with Level II hearing in the right ear and 
Level II hearing in the left ear.  A noncompensable 
disability rating is assigned for hearing loss when hearing 
acuity is Level II for the poorer ear and Level II for the 
better ear.  38 C.F.R. § 4.85, 4.87, Diagnostic Code 6100.  
Even though medical records reflect that the veteran uses 
hearing aids, the payment of additional compensation based 
upon the use of assistive devices is inconsistent with the 
purpose of VA compensation.  See 52 Fed. Reg. 44118 (1987); 
64 Fed. Reg. 25202, 25204 (1999).

The Board concludes that the record reflects that the 
veteran's bilateral hearing loss has improved since the time 
of his application for compensation in July 2001 until the 
present.  However, the Board will continue the initial 40 
percent disability evaluation.  Thus, staged ratings are not 
warranted in this case.  Fenderson, 12 Vet. App. at 119.

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for an evaluation in excess of 40 percent for bilateral 
hearing loss; the benefit-of-the doubt doctrine is 
inapplicable and the claim must therefore be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is denied.

A disability rating in excess of 40 percent for bilateral 
hearing loss is denied.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


